Title: To George Washington from James Greenleaf, 19 May 1794
From: Greenleaf, James
To: Washington, George


               
                  Sir
                  New York May 19th 1794
               
               I have the honor of transmitting you a letter I have just recd from Mr T. Lear, which was accompanied by a Bill of Loading of a small box Glass ware, Shipped on the 13th Feby, for your account, & to my address, on board the John & Jane bound from Glasgow to this port—the Vessel is not yet arrived, but may be hourly expected—you will please therefore, Sir, to honor me with your orders what to do with the box when I receive it.
               I shall leave this place for Philadelphia on the Evening of the 23d Instant, & should the John & Jane not have arrived, I shall leave such directions with my friends here, as will secure a due attention to your orders. I have the honor to be, with respect & veneration, sir, Your most obedt & most humble servant
               
                  James Greenleaf.
               
            